     Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 1 of 8 PageID: 36




SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
155 Willowbrook Boulevard, Suite 300
Wayne, New Jersey, 07470
T: (973) 256-9000
Attorneys for Defendant Wal-Mart Stores East, LP
(incorrectly named as Wal-Mart Stores East, LP
d/b/a Wal-Mart #5340)


    ELVIN CINTRON,                                           UNITED STATES DISTRICT COURT
                                                                DISTRICT OF NEW JERSEY
                           Plaintiff,
    vs.
                                                              Civil Action No. 1:19-cv-21406-JHR-JS
    WAL-MART STORES EAST, LP D/B/A
    WAL-MART #5340; JOHN DOE(S) (1-10)  ANSWER AND DEFENSES, CROSS-
    OWNERS;     JOHN   MOE(S)   (1-10)  CLAIMS FOR CONTRIBUTION AND
    MANAGEMENT COMPANY; JANE DOE(S) INDEMNIFICATION, ANSWER TO ALL
    (1-10)  VENDORS;   INDIVIDUALLY,
                                       CROSS-CLAIMS, AND REQUEST FOR
    JOINTLY, SEVERALLY AND/OR IN THE
                                                ALLOCATION
    ALTERNATIVE,

                           Defendants.

          Defendant Wal-Mart Stores East, LP1 (“Wal-Mart”2 and incorrectly named as Wal-Mart

Stores East, LP d/b/a Wal-Mart #5340), a Delaware limited partnership with its principal place of

business at 702 SW 8th Street, Bentonville, Arkansas, by way of Answer to Plaintiff’s Complaint

(“Complaint”), states as follows:

                                               FIRST COUNT

          1.     Except to admit that on or about May 8, 2018, it operated a store located in Cherry

Hill, New Jersey, Wal-Mart denies the allegations contained in Paragraph 1 of the First Count of

the Complaint.




1
 As of March 1, 2018, the legal name has been changed to Walmart Inc.
2
 The correct corporate defendant is Wal-Mart Stores East, LP, as it operated and continues to operate the store
where plaintiff was allegedly injured.
  Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 2 of 8 PageID: 37




       2.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 2 of the First Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, and except to admit that on or about May

8, 2018, it operated a store located in Cherry Hill, New Jersey, Wal-Mart lacks knowledge or

information sufficient to form a belief as to as to where Plaintiff Elvin Cintron was or what his

legal status was on that date as alleged in in Paragraph 2 of the First Count of the Complaint.

       3.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 3 of the First Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies that it, its agents, servants

and/or employees were negligent and denies the allegations contained in Paragraph 3 of the First

Count of the Complaint.

       4.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 4 of the First Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies that it, its agents, servants

and/or employees were negligent and/or careless and denies the allegations contained in Paragraph

4 of the First Count of the Complaint.

       WHEREFORE, Wal-Mart denies that Plaintiff is entitled to the relief requested in the

Complaint.

                                               SCHOEMAN UPDIKE KAUFMAN &
                                               GERBER LLP
                                               Attorneys for Defendant Wal-Mart Stores East, LP
                                               (incorrectly named as Wal-Mart Stores East, LP
                                               d/b/a Wal-Mart #5340)



                                       By:
                                               Til J. Dallavalle
Dated: December 30, 2019


                                                 -2-
  Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 3 of 8 PageID: 38




                                    SEPARATE DEFENSES

                                  FIRST SEPARATE DEFENSE

       Wal-Mart is not guilty of any negligence, wrongdoing, carelessness, or breach of duties as

contended by Plaintiff.

                              SECOND SEPARATE DEFENSE

       Plaintiff’s claims against Wal-Mart are barred by Plaintiff’s contributory negligence

pursuant to N.J.S.A. 2A:15-5.1.

                               THIRD SEPARATE DEFENSE

       Pursuant to N.J.S.A. 2A:15-5.1, any damages sustained by Plaintiff shall be diminished by

the percentage of negligence attributable to him.

                              FOURTH SEPARATE DEFENSE

       The injuries complained of were proximately caused by the actions and negligence of third

parties over whom Wal-Mart had no control, which actions and negligence intervened and

superseded any negligence on the part of Wal-Mart, thereby precluding recovery against it.

                                  FIFTH SEPARATE DEFENSE

       Plaintiff has failed to mitigate his alleged damages.

                                  SIXTH SEPARATE DEFENSE

       Wal-Mart is entitled to the benefit of the Collateral Source Rule, N.J.S.A. 2A:15-97.

                              SEVENTH SEPARATE DEFENSE

       The injuries and damages claimed are the result of the sole negligence of Plaintiff.

                               EIGHTH SEPARATE DEFENSE

       At all times relevant, Wal-Mart complied with all applicable laws, regulations and

standards.




                                               -3-
  Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 4 of 8 PageID: 39




                                 NINTH SEPARATE DEFENSE

        Plaintiff’s claims may be barred by the applicable statute of limitations.

                                 TENTH SEPARATE DEFENSE

        Any and all losses and/or damages, if any, sustained by Plaintiff were not caused in fact or

proximately caused by Wal-Mart.

                              ELEVENTH SEPARATE DEFENSE

        Wal-Mart neither committed nor failed to commit any act which damaged Plaintiff.

                               TWELFTH SEPARATE DEFENSE

        Plaintiff is barred from recovery against Wal-Mart because there is no direct connection

between the alleged misconduct, if any, of Wal-Mart and damage to Plaintiff.

                             THIRTEENTH SEPARATE DEFENSE

        At all times relevant, Wal-Mart complied with all applicable laws, regulations and

standards.

                            FOURTEENTH SEPARATE DEFENSE

        Wal-Mart reserves the right to assert all defenses disclosed or developed in the course of

discovery, arbitration and/or trial.

        WHEREFORE, Wal-Mart demands judgment in its favor and against Plaintiff, dismissing

the Complaint with prejudice, together with Wal-Mart’s attorney’s fees and costs of suit.

                                              SCHOEMAN UPDIKE KAUFMAN &
                                              GERBER LLP
                                              Attorneys for Defendant Wal-Mart Stores East, LP
                                              (incorrectly named as Wal-Mart Stores East, LP
                                              d/b/a Wal-Mart #5340)



                                       By:
                                              Til J. Dallavalle
Dated: December 30, 2019



                                                -4-
  Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 5 of 8 PageID: 40




                                         CROSSCLAIMS

        Wal-Mart, by way of crossclaims against defendants JOHN DOE(S) (1-10) OWNERS,

JOHN MOE(S) (1-10) MANAGEMENT COMPANY and JANE DOE(S) (1-10) VENDORS;

individually, jointly, severally and/or in the alternative Defendants, alleges and states:

                                           COUNT ONE

                            CROSSCLAIM FOR CONTRIBUTION

        1.      While denying that Wal-Mart is in any way obligated under the claims for relief

asserted by Plaintiff against Wal-Mart, demand is hereby made by Wal-Mart against JOHN

DOE(S) (1-10) OWNERS, JOHN MOE(S) (1-10) MANAGEMENT COMPANY and JANE

DOE(S) (1-10) VENDORS; individually, jointly, severally and/or in the alternative Defendants,

pursuant to provisions of the New Jersey Joint Tortfeasors Contribution Act, N.J.S.A. 2A:53A-1

et seq. and the New Jersey Comparative Negligence Act, N.J.S.A. 2A:15-5.1 et seq.

        2.      The parties against whom this crossclaim is asserted are obligated under the terms

and provisions of the aforesaid New Jersey statutes for their pro rata share of any judgment entered

in favor of Plaintiff.

        3.      Wal-Mart is entitled to a determination of the percentage share of responsibility of

all tortfeasors whose fault contributed to Plaintiff’s claimed injuries and damages, as the obligation,

if any, of Wal-Mart to respond in damages should not exceed its percentage share of responsibility.

                                          COUNT TWO

                          CROSSCLAIM FOR INDEMNIFICATION

        1.      While denying that Wal-Mart is in any way obligated under the claims for relief

asserted by Plaintiff against it, Wal-Mart alleges that:




                                                -5-
  Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 6 of 8 PageID: 41




        2.     Any obligation imposed upon Wal-Mart to respond in damages to the Complaint

could only be as a result of operation of law based upon liability that is technical, imputed, or

implied, whereas the actual fault and negligence is against the party or parties against whom this

crossclaim is asserted.

        3.     Any obligation of Wal-Mart to respond in damages is based upon a breach of duty

whereas the cause of its failure to act was that of the party or parties against whom this crossclaim

is asserted.

        4.     Any liability asserted against Wal-Mart was passive, whereas the active and

primary cause of any injuries, damages or losses which may have been sustained by Plaintiff are a

result of the parties against whom this crossclaim is asserted.

        WHEREFORE, Wal-Mart demands judgment in their favor against co-defendant(s)

JOHN DOE(S) (1-10) OWNERS, JOHN MOE(S) (1-10) MANAGEMENT COMPANY and

JANE DOE(S) (1-10) VENDORS; individually, jointly, severally and/or in the alternative

Defendants, for such sum or sums of money, if any, as may be found in this action in favor of

Plaintiff and against Wal-Mart or for any settlement made, together with interest, costs, and the

Wal-Mart attorneys’ fees and costs.

                                              SCHOEMAN UPDIKE KAUFMAN &
                                              GERBER LLP
                                              Attorneys for Defendant Wal-Mart Stores East, LP
                                              (incorrectly named as Wal-Mart Stores East, LP
                                              d/b/a Wal-Mart #5340)



                                      By:
                                              Til J. Dallavalle
Dated: December 30, 2019




                                                -6-
  Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 7 of 8 PageID: 42




                             ANSWER TO ALL CROSS-CLAIMS

       Wal-Mart denies each and every allegation of any and all cross-claims and claims for

contribution and/or indemnity filed against Wal-Mart or to be filed against Wal-Mart in this action.

                                              SCHOEMAN UPDIKE KAUFMAN &
                                              GERBER LLP
                                              Attorneys for Defendant Wal-Mart Stores East, LP
                                              (incorrectly named as Wal-Mart Stores East, LP
                                              d/b/a Wal-Mart #5340)



                                      By:
                                              Til J. Dallavalle
Dated: December 30, 2019

                               REQUEST FOR ALLOCATION

       If any defendant settles prior to verdict, Wal-Mart shall seek an allocation of negligence

and/or fault against the settling defendant(s). Wal-Mart will seek this allocation whether or not

Wal-Mart have formally filed a crossclaim against the settling defendant(s). Wal-Mart shall rely

upon all evidence, including the direct and cross-examination of Plaintiff and Plaintiff’s expert

witnesses and any and all other witnesses at the time of trial in support of this allocation and

specifically reserve the right to call any and all such witnesses. All parties are being apprised of

this pursuant to the position of the Court in Young v. Latta, 123 N.J. 584 (1991) and subsequent

legal authority.

                                              SCHOEMAN UPDIKE KAUFMAN &
                                              GERBER LLP
                                              Attorneys for Defendant Wal-Mart Stores East, LP
                                              (incorrectly named as Wal-Mart Stores East, LP
                                              d/b/a Wal-Mart #5340)



                                      By:
                                              Til J. Dallavalle
Dated: December 30, 2019


                                               -7-
 Case 1:19-cv-21406-JHR-JS Document 5 Filed 12/30/19 Page 8 of 8 PageID: 43




                              CERTIFICATION OF SERVICE

       I, the undersigned attorney for Wal-Mart, certify that a copy of this pleading has been filed

and served upon the attorneys for Plaintiff in the manner and within the time prescribed by the

Rules of Court.

       I further certify that the foregoing statements made by me are true to the best of my

knowledge. I am aware that if any of the foregoing statements made by me are willfully false, I

am subject to punishment.




                                             _____________________________
                                             Til J. Dallavalle, Esq.
Dated: December 30, 2019




                                               -8-
